Case: 1:21-mj-02054-DAR Doc #: 5 Filed: 03/05/21 1 of 1. PagelD #: 17

AO 442 (Rev. LI/L1) Arrest Warrant

 

UNITED STATES DISTRICT COURT FILED

 

forthe MAR 05 2021
Northern District of Ohio CLERK, U.S. pis
ISTRICT CO
NORTH TERN PS TRICT OF oD
United States of America
v. )
) Case No. 1:21MJ2054
DROR SVORAI )
)
)
- - )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) DROR SVORAI ;
who is accused of an offense or violation based on the following document filed with the court:

 

 

1 Indictment © Superseding Indictment O Information © Superseding Information wa Complaint
1 Probation Violation Petition O Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1028A (Aggravated Identity Theft)
18 U.S.C. § 1343 (Wire Fraud)
18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud)

Lowel A. (Coy

Issuing officer’s signatt

Date: 02/17/2021

 

City and state: Cleveland, Ohio _ David A. Ruiz, Magistrate Judge

Printed name and title

 

 

 

Return

 

 

This va was ae on (date) t {\7 7/1) iu \ , and the person was arrested on (date) ¢ | 2y | Z 02 | |

at (city and state) iam | ————

Date; 2-24-2,( ony dum ___——_ Fon_f6|

Arresting officer's signature

(. Lb . Conger evs/ Ulm s

rinted name and title

 

 

 
